DETAILED ACTION
In the Non-Final Rejection mailed 2/23/2022, claims 1-12 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/22/2022 is being considered.
Response to Amendment
The amendment to the claims filed 5/23/2022 has been entered: 
Claims 1 and 3-19 are active.
Claim 2 is cancelled.
Claims 13-19 are new.
Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive.
Applicant argues that Burrow does not teach a channel between the upper tab and a top surface of the upper primer insert portion, indicating that the channel shown in Fig. 4 of Burrow is formed between the sidewall of the bottom portion of the upper primer insert portion and the connecting portion. The examiner respectfully disagrees. Fig. 4 indeed shows a channel between the sidewall of the bottom portion of the upper primer insert portion and the connecting portion. This is because the diffuser 50 shown in Fig. 4 is either identical to or corresponds to the diffuser 50 shown in Fig. 5B, which depicts a diffuser 50 with no upper tab. However, the rejection was, and is, based on the diffuser 50 shown in Fig. 5G, which depicts a diffuser 50 that includes an upper tab. When the diffuser 50 of Fig. 5G replaces the diffuser 50 of Fig. 5B in the embodiment shown in Fig. 4, then the upper tab of the diffuser 50 of Fig. 5G would necessarily define a channel between the upper tab and a top surface of the upper primer insert portion. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burrow (US 9551557), herein ‘Burrow’.
Regarding claim 1, Burrow discloses a three-piece primer insert (32) for use in polymer ammunition (12) comprising: 
an upper primer insert portion (56) comprising an upper primer insert bottom portion (34), a cylindrical coupling element (30) extending away from the upper primer insert bottom portion, and an upper flash aperture (42) that extends through the upper primer insert bottom portion; 
a lower primer insert portion (58) in contact with the upper primer insert portion, wherein the lower primer insert portion comprises a lower primer insert top portion (Fig. 4) positioned adjacent to the upper primer insert bottom portion at a connection joint (60), a lower flash aperture (Fig. 4) positioned in the lower primer insert top portion and aligned with the upper flash aperture, and a primer recess (38) that extends away from the lower primer insert top portion to an extraction flange (46) and in communication with the lower flash aperture; and 
a connecting portion (50; Fig. 5G) that secures the upper primer insert portion and the lower primer insert portion, wherein the connecting portion comprises a connecting member (54) positioned in the upper flash aperture and the lower flash aperture, an upper tab (Fig. 5G) connected to the connecting member to extend away from the upper flash aperture into the upper primer insert portion, a lower tab (Fig. 5G) connected to the connecting member to extend away from the lower flash aperture into the primer recess, and a flash hole (52) that extends from the upper tab to the lower tab to connect the upper primer insert bottom portion to the primer recess.
a connecting portion (50; Fig. 5G) configured to link the upper primer insert portion and the lower primer insert portion together (Figs. 4 and 5G), the connecting portion comprising: a lower tab (Fig. 5G) connected to an upper tab (Fig. 5G) by a connecting member (54; Fig. 5G), wherein the lower tab extends into the primer recess (Fig. 4), wherein the upper tab extends into the upper primer insert portion (Fig. 4) and defines a channel between the upper tab and a top surface of the upper primer insert bottom portion (Fig. 4), and wherein the connecting member defines a flash hole (52) connecting the lower flash aperture to the upper flash aperture (Fig. 4).
Regarding claim 3, Burrow discloses wherein the upper primer insert portion, the lower primer insert portion, the connecting portion, or a combination thereof are formed independently by metal injection molding, polymer injection molding, stamping, milling, molding, machining, punching, fine blanking, smelting, or a combination thereof (col. 3 lines 38-43).
Regarding claim 4, Burrow discloses wherein the upper tab and the lower tab are independently locked, friction fitted, coined, snap fitted, chemical bonded, adhesive bonded, chemical welded, soldered, smelted, fused, melted, sintered, laser welded, ultrasonic welded, friction spot welded, or friction stir welded to secure the upper primer insert portion to the lower primer insert portion (col. 11 lines 48-62).
Regarding claim 5, Burrow discloses wherein the upper primer insert portion, the lower primer insert portion, or the connecting portion independently comprise a polymer, a metal, an alloy, or a ceramic alloy (col. 3 lines 43-46).
Regarding claim 6, Burrow discloses wherein the upper primer insert portion, the lower primer insert portion, or the connecting portion independently comprise the same material or different materials (col. 3 lines 46-49).
Regarding claim 7, Burrow discloses wherein the upper primer insert portion, the lower primer insert portion, or the connecting portion independently comprise different polymers, different metals, different alloys, or different ceramic compositions (col. 3 lines 46-49).
Regarding claim 8, Burrow discloses wherein the upper primer insert portion comprises a polymer, a metal, an alloy, or a ceramic alloy (col. 3 lines 43-46). 
Regarding claim 9, Burrow discloses wherein the connecting portion comprises a polymer, a metal, an alloy, or a ceramic alloy (col. 10 lines 32-35).
Regarding claim 10, Burrow discloses wherein the lower primer insert portion comprises a polymer, a metal, an alloy, or a ceramic alloy (col. 3 lines 43-46).
Regarding claim 11, Burrow discloses wherein the upper primer insert portion, the lower primer insert portion, or the connecting portion independently comprise comprises steel, nickel, chromium, copper, carbon, iron, stainless steel or brass (col. 10 lines 32-35).
Regarding claim 12, Burrow discloses wherein the upper primer insert portion, the lower primer insert portion, or the connecting portion independently comprise 102, 174, 201, 202, 300, 302, 303, 304, 308, 309, 316, 316L, 316Ti, 321, 405, 408, 409, 410, 415, 416, 416R, 420, 430, 439, 440, 446 or 601-665 grade stainless steel or Ti6A14V (col. 20 lines 23-39).
Regarding claim 13, Burrow discloses wherein the lower tab forms a sidewall of the lower flash aperture (Figs. 4 and 5G).
Regarding claim 14, Burrow discloses wherein the lower tab forms a bottom of the primer recess (Figs. 4 and 5G).
Regarding claim 15, Burrow discloses wherein the connecting portion is integrally formed with the lower primer insert portion (Figs. 4 and 5G).
Allowable Subject Matter
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
While the three-piece primer insert of independent claim 1 is known in the art from Burrow, as detailed above, claim 16 further requires the limitation that a textured ring is positioned in the upper primer insert portion. 
The closest prior art neither teaches, nor makes obvious, a three piece primer insert for use in polymer ammunition comprising: an upper primer insert portion comprising an upper primer insert bottom portion, a cylindrical coupling element extending away from the upper primer insert bottom portion; and an upper flash aperture that extends through the upper primer insert bottom portion, a lower primer insert portion in contact with the upper primer insert portion, wherein the lower primer insert portion comprises a lower primer insert top portion positioned adjacent to the upper primer insert bottom portion at a connection joint, a lower flash aperture positioned in the lower primer insert top portion and aligned with the upper flash aperture, and a primer recess that extends away from the lower primer insert top portion to an extraction flange and in communication with the lower flash aperture; and a connecting portion configured to link the upper primer insert portion and the lower primer insert portion together, the connecting portion comprising: a lower tab connected to an upper tab by a connecting member, wherein the lower tab extends into the primer recess, wherein the upper tab extends into the upper primer insert portion and defines a channel between the upper tab and a top surface of the upper primer insert bottom portion, and wherein the connecting member defines a flash hole connecting the lower flash aperture to the upper flash aperture, wherein a textured ring is positioned in the upper primer insert portion, as required by dependent claim 16.
Additionally, applicant describes a distinct benefit to including the textured ring in the upper primer insert portion. Specifically, applicant recites in the written specification that “overmolding extends over the upper primer insert tip 22 into the upper cup 46, over the textured ring 50 and extends into the channel 48. When the textured ring 50 includes texturing including holes 56 the overmolding extends into the texturing or holes 56” (par. 27; page 19 line 30 – page 20 line 2).
Conclusion
Claims 1 and 3-15 are rejected. Claim 2 is cancelled. Claims 16-19 are objected to.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802.  he examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641